DETAILED ACTION
Claims 1-7, 9, 11-17, and 19-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Specification
The amended title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The examiner recommends one of the following:
--Temperature-Based Thread Switching Between Processor Cores Operating At Elevated Frequencies--;
--Thread Migration And Shared Cache Fencing Based On Processor Core Temperature--; or
--Thread Migration And Shared Cache Pausing Based On Processor Core Temperature--.
Such an amendment improves the title’s “informative value in indexing, classifying, searching, etc.  If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment.” (MPEP 606.01).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9, 11-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 1, last line, “the cache”.  Is applicant referring to the cache in the 2nd to last paragraph, or to the shared cache in the last paragraph?  If the latter, the examiner recommends inserting--shared-- before “cache” in the last line.
In claims 11 and 20, last line, “the cache” for similar reasons.
All dependent claims are rejected due to their dependence on an indefinite claim.

Allowable Subject Matter
Claims 1-7, 9, 11-17, and 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1, 11, and 20, the prior art of record has not taught, either individually or in combination, and together with all other claimed features, that creating the fence comprises pausing data going in and out of a cache shared by the first core and the second core such that the cache remains in a static state.
The examiner notes that creating the fence, as now claimed, is interpreted to not encompass powering down a cache such that cache contents are lost.  The examiner views losing/erasing cache contents (due to removal of power) as data going out of the cache, and such is not allowed by the claim.  Thus, creating the fence has been interpreted such that the cache 
Moll, U.S. Patent No. 7,539,819, has taught refraining from operating on a shared cache when one of the sharing processors is shut down.  However, Moll does not state that data going in and out is paused.  It instead appears that Moll simply refrains from flushing the shared cache.  See column 5, lines 12-23.
Shannon, U.S. Patent Application Publication No. 2013/0246825, has taught multiple cores with shared cache partitions (e.g. one core’s partition could be read by another core - see FIG.3, steps 325-330).  When a core is shut down, its allocated cache partition is also shut down, thereby pausing data from being written in or read out of that partition.  See the abstract, FIG.1, and FIG.3.  However, data in that partition will be lost/erased (“go out”) due to power down (see paragraph [0022]).
Jahagirdar et al., U.S. Patent Application Publication No. 2016/0098075, has taught shutting down a first core, but maintaining power to a shared cache for use by the second core.  As such, data going in and out of the shared cache is not paused.  See claim 5.
None of these references teach, or render obvious, the allowable limitation as interpreted.

Response to Arguments
On pages 8-9 of the response, applicant argues that it is not clear what document the examiner used, nor that the color values result in a non-black and white color.  Applicant stated that it is very clear that the figures are in black and white and that the MPEP does not permit the analysis performed by the examiner.
The document analyzed, by the examiner, with the Output Preview tool in Adobe Acrobat DC, is applicant’s PDF file submitted through EFS.  Such analysis is not forbidden or promoted by the MPEP.  The examiner agrees that the drawings appear to be in black and white.  However, the USPTO conversion system sees the drawing color differently than our eyes see it.  The USPTO sees a mixture of positive red, green, and blue components (quantities shown as greater than 0% in the screenshot included in the previous Office Action).  Thus, the color is not black (black is 0% red, 0% green, and 0% blue).  As such, the examiner recommended a simple fix for applicant to improve the print quality of the drawings in the printed patent.
The examiner believes that all features of the current drawings should print properly in the final patent, but cannot guarantee such printing.  At the very least, the drawings will print with slightly less quality than if black and white (i.e., they will not look as crisp and dark).  For instance, applicant could compare how non-black drawings printed in 2015/0301826 vs. how true black drawings printed in corresponding patent 10,514,928 (neither of which are cited herewith).  The examiner has repeatedly tried to make applicant aware of this issue, and applicant is not persuaded that the drawings are not in black and white.  As such, the objection is withdrawn.  Applicant may proceed with printing of the current drawings; attempt the previously proposed fix set forth by the examiner; or, if applicant wishes to formally file an authorization for internet communications (MPEP 502.03), the examiner can fix the drawings for applicant, and email black and white drawings to applicant for filing through EFS.

On page 11 of the response, applicant argues that powering down the first CPU core unit is not related to the switching operation, but accessing a new main memory.
This is not persuasive because the claimed switching processing is open-ended and powering down the cache could be said to be the last step in switching processing.  That is, the thread may be transferred to the second core and as long as the second core needs to access state data related to the thread and stored in cache 11, shared cache 11 is readable.  Once the last needed item from cache 11 is obtained, the cache may be powered down (Fukuoka, paragraph [0061]).  As such, the claims are not allowable for this reason.  However, they are allowable for reasons set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183